Citation Nr: 0317215	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant is the widow of the veteran, and she perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in December 
2000, it was remanded for further development and 
adjudication.  


REMAND

In a hand-written May 2003 letter, the appellant requested 
the opportunity to testify at a Board hearing.  Because the 
appellant, however, did not specify what type of Board 
hearing she desired, in a June 2003 letter, the Board wrote 
to her and requested that she indicate whether she wished to 
testify before a traveling Veterans Law Judge, by 
videoconference from Reno, Nevada, or appear here in 
Washington, DC.  In a signed July 2003 statement, the 
appellant replied that she wished to testify at a 
videoconference hearing before a Veterans Law Judge of the 
Board.  Under the circumstances, the Board must remand this 
case to honor the appellant's hearing requests because she is 
entitled to a Board hearing if one is requested.  38 C.F.R. 
§ 20.703 (2002).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge and properly notify her and her 
representative of this hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


